COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Adriana Tamez v. The State of Texas

Appellate case number:   01-14-00814-CR

Trial court case number: 1404499

Trial court:              174th District Court of Harris County

       This case was abated and remanded to the trial court for the trial court to
determine (1) whether appellant wishes to prosecute this appeal, (2) whether appellant’s
appointed trial counsel, Steven Greenlee, intends to represent appellant on appeal, and (3)
whether appellant is now indigent and entitled to appointment of counsel and a reporter’s
record without cost. On December 8, 2014, appellant filed a “Notice of Designation of
Appellate Counsel” designating Timothy A. Hootman as her appellate counsel. The
reporter’s record was filed on January 20, 2014 and, because the clerk’s record was
previously filed, the record is now complete. Accordingly, this case is reinstated on the
Court’s active docket.
       The Clerk of this Court is directed to enter Timothy A. Hootman as the attorney of
record on behalf of appellant.
      Appellant’s brief is ORDERED to be filed within 30 days of the date of this order.
See TEX. R. APP. P. 38.6(a)(2). The State’s brief, if any, is ORDERED to be filed within
30 days of the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: January 27, 2015